DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant filed an IDS on 9/28/2018 and 3/24/2020. Each has been annotated and considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” has been used to designate both a part of the robot controller and the cell monitor in Fig. 2; the cell monitor should most likely be labeled 222 as disclosed in at least [0025] of the Applicant’s specs. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  Regarding claim 16, the phrase “capture and image” should be “capture an image”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 11, the term “cell monitor” lacks written description. While the term is disclosed several times in the Specification, it is described in terms of function without any disclosure of structure. At best, [0020] discloses that the cell monitor “implements the computer vision processor 220. However, this could be implemented through software and/or hardware, and does not necessarily clarify the nature of the cell monitor.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase “the second robot controller to train to control the second collaborative robot” is indefinite. It is not clear whether the second robot is training, controlling or training/controlling the second collaborative robot. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byrne (US 20110166703 hereinafter Byrne). 
Regarding claim 1 (and similarly 17), Byrne teaches a method and non-transitory computer-readable storage medium (See at least: [0057]), comprising:
performing an action of a first sub-task of a collaborative task with a first collaborative robot in a robotic cell while a second collaborative robot operates in the robotic cell according to a first recorded action of the second collaborative robot (See at least: [0037] via “FIG. 9 shows a schematic block diagram of, in this exemplary example, four robots working on a car body in a production cell, with a control system for the robots indicated symbolically.  The figure shows a transport means 90 and a section of a production line.  The transport means 90 moves in the direction of the arrow A. A work object 39, in this case a car body, is transported by the transport means 90 
the first recorded action of the second collaborative robot recorded while a second robot controller associated with the second collaborative robot is trained to control the second collaborative robot to perform a second sub-task of the collaborative task (See at least: [0029] via “FIG. 4a shows a flowchart for a method for teaching a movement program according to an embodiment of the invention to a robot of the plurality of robots working in a common workspace.  It shows that a program controlling the robot is set to teach mode 41 for the present movement program.  It shows a step 43 where the robot is moved to a desired start position 43 for a movement, and that start position, coordinates for the start position, recorded and saved, which is preferably saved automatically with position and or time coordinates…In the verification run-through, if a robot moves too close to another robot or to the work object etc, the technician presses a pause button on a control unit, or teach pendant etc., until the approaching object has moved away, then releases the pause button so that the given robot can begin the next task.  This process is repeated over and over again while the start position (and or time) for the first movement, or part movement, of each task in the movement program is being recorded and saved.”); and
training a first robot controller associated with the first collaborative robot based at least on a sensing of an interaction of the first collaborative robot with the second collaborative robot while the action of the first sub-task is performed by the first collaborative robot and the second collaborative robot operates according to the first Note: The robot can be considered to be self-trained to stop/pause without human assistance by reading the common reference value, which are based conditions of other robots in the production cell. Once the common reference value is acceptable, the robot can then resume activities again without human assistance.).
Regarding claim 2, Byrne teaches a method further including performing the first sub-task with the first collaborative robot while the second collaborative robot performs the second sub-task to perform the collaborative task (See at least: Fig. 9; refer at least to claim 1 for reasoning and rationale.).

Regarding claim 3, Byrne teaches wherein the collaborative task of the robotic cell is a manufacturing task in a manufacturing environment (See at least: Fig. 9).
Regarding claim 4, Byrne teaches a method wherein the first sub-task is different from the second sub-task, and wherein the first sub-task and the second sub-task are interdependent (See at least: [0053] via “For example in a painting operation, a "helper" robot may be programmed to open a vehicle door at the right time and position so that a second robot may reach inside the vehicle to paint the body interior.  The helper robot may be programmed so that it waits until the second robot has finished painting the interior, signalled in this example by that the second robot stops painting, retracts from the vehicle interior, and begins a wait state.  When the helper robot obtains information that the second robot is waiting by means of that the reference value for that event shows a high flag for the second robot, it closes the vehicle door, retracts, and then begins a wait state of its own prior till the time when the next vehicle reaches the expected target position.”).

Regarding claim 5 (and similarly 18), Byrne teaches a method further including training the first robot controller to control the first collaborative robot based at least on the sensing of the interaction of the first collaborative robot with the second collaborative robot while the second collaborative robot performs a second recorded action of the second collaborative robot (See at least: [0029] via “FIG. 4a shows a flowchart for a method for teaching a movement program according to an embodiment of the invention to a robot of the plurality of robots working in a common workspace... It Note: The robot can be considered to be self-trained to stop/pause without human assistance by reading the common reference value, which are based conditions of other robots in the production cell. Once the common reference value is acceptable, the robot can then resume activities again without human assistance.), 
the second recorded action of the second collaborative robot recorded while the second robot controller is trained to control the second collaborative robot to perform a Note: Similar to claim 1, the various tasks that can be taught (i.e. recorded) can teach any number of sub-tasks.). 

Regarding claim 6 (and similarly 19), Byrne teaches a method further including training the first robot controller to control the first collaborative robot based at least on the sensing of the interaction of the first collaborative robot with the second collaborative robot while the second collaborative robot performs the first recorded action of the second collaborative robot a second time (Refer at least to claim 1 for reasoning and rationale. Note: Byrne teaches a production line intended to build more than one car body. Thus, Byrne teaches these limitations.).

Regarding claim 10, Byrne teaches wherein the training of the second robot controller is based on at least one of a sub-task to perform, a physical constraint, a reward for an action, or a penalty for an action defined for the second collaborative robot (Refer at least to claim 1 for reasoning and rationale.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne in view Jang et al. (US 20200338722 hereinafter Jang). 

Regarding claim 7, Byrne fails to teach wherein the training the second robot controller includes applying deep reinforced learning of a convolutional neural network.
	However, Jang teaches wherein training a robot controller includes applying deep reinforced learning of a convolutional neural network (See at least: [0038] via “The semantic grasping model can include a joint network, such as a joint network that is a deep convolutional neural network (CNN) that pre-processes the input image (e.g., I.sub.t,I.sub.0) with a few convolutional layers, and is merged with an action embedding (embedding of a candidate end effector motion vector) to generate a joint output.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Byrne in view of Jang to teach wherein the training the second robot controller includes applying deep reinforced learning of a convolutional . 

Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne in view Benchikh (US 20110046783 hereinafter Benchikh). 

Regarding claim 8 (and similarly 20), Byrne fails to teach a method wherein the sensing of the interaction of the first collaborative robot with the second collaborative robot includes a boundary violation by the first collaborative robot.
	However, Benchikh teaches a method wherein the sensing of the interaction of the first collaborative robot and another object includes a boundary violation by the first collaborative robot (See at least: [0079] via “It allows avoiding any risk of collision between the robot 11 and the real part and/or the operator, since the latter uses a video feedback from the camera(s) 20.” Note: A collision denotes a boundary violation.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Byrne in in view of to teach a method wherein the sensing of the interaction of the first collaborative robot with the second collaborative robot includes a boundary violation by the first collaborative robot so that boundary violations can be avoided for proper performance of a collaborative task without collisions and resultant downtime. 

Regarding claim 9, Byrne fails to teach a method further including processing outputs of a camera to identify the boundary violation.
Note: A collision denotes a boundary violation.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Byrne in in view of Benchikh to teach a method further including processing outputs of a camera to identify the boundary violation so that boundary violations can be avoided and/or identified for proper performance of a collaborative task without collisions and resultant downtime. 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne in view Oleynik (US 20170348854 hereinafter Oleynik). 
Regarding claim 11, Byrne teaches a system, comprising:
a first robot controller associated with the first collaborative robot is trained to perform a first sub-task of a collaborative task in the robotic cell (See at least: [0037] via “FIG. 9 shows a schematic block diagram of, in this exemplary example, four robots working on a car body in a production cell, with a control system for the robots indicated symbolically.  The figure shows a transport means 90 and a section of a production line.  The transport means 90 moves in the direction of the arrow A. A work object 39, in this case a car body, is transported by the transport means 90 into a working area of, in this case, four robots, 33a-d. The robots are controlled by a control system, and each is 
a second robot controller to train to control a second collaborative robot to perform a second sub-task of the collaborative task based at least on a sensing of an interaction of the first collaborative robot with the second collaborative robot while the first collaborative robot performs the recorded first action (See at least: [0029] via “FIG. 4a shows a flowchart for a method for teaching a movement program according to an embodiment of the invention to a robot of the plurality of robots working in a common workspace.  It shows that a program controlling the robot is set to teach mode 41 for the present movement program.  It shows a step 43 where the robot is moved to a desired start position 43 for a movement, and that start position, coordinates for the start position, recorded and saved, which is preferably saved automatically with position and or time coordinates…In the verification run-through, if a robot moves too close to another robot or to the work object etc, the technician presses a pause button on a control unit, or teach pendant etc., until the approaching object has moved away, then releases the pause button so that the given robot can begin the next task.  This process is repeated over and over again while the start position (and or time) for the first movement, or part movement, of each task in the movement program is being recorded Note: The robot can be considered to be self-trained to stop/pause without human assistance by reading the common reference value, which are based conditions of other robots in the production cell. Once the common reference value is acceptable, the robot can then resume activities again without human assistance.), 
but fails to explicitly disclose a cell monitor to record a first action of a first collaborative robot of a robotic cell while a first robot controller associated with the first collaborative robot is trained to perform a first sub-task of a collaborative task in the robotic cell. 
However, Oleynik teaches a cell monitor to record a first action of a first collaborative robot of a robotic cell while a first robot controller associated with the first collaborative robot is trained to perform a first sub-task of a collaborative task in the 
relinquished/released the object.”; [0430] via “The goal is simply to verify that a successful manipulation/handling step or sequence has been successfully completed.  The handling/manipulation verification software module 272 carries out this check by using the knowledge of the recipe script database F2 and the 3D world configuration modeler 262 to verify the appropriate progress in the cooking step currently being commanded by the recipe script executor 256.  Once progress has been deemed successful, the recipe script index increment process 274 notifies the recipe script executor 256 to proceed to the next step in the recipe-script execution.”; Note: The next step is not proceeded to until the previous step has been deemed successful; this process can teach training; [0436] via “All data from the multi-modal sensors 66, dual-arm robotics system comprised of torso 74, arms 72, wrists 71 and multi-fingered hands 72, utensils, cookware and appliances, is wirelessly transmitted to a computer 16, where it is processed by an onboard processing unit 16 in order to compare and track the replication process of the recipe to as faithfully as possible follow the criteria and steps as defined in the previously created recipe script 19 and stored in media 18.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bryne in view of Oleynik to teach a cell monitor to record 
Regarding claim 12, Byrne teaches wherein a manufacturing task in a manufacturing environment includes the first sub-task and the second sub-task (See at least: Fig. 9; refer at least to claim 11 for reasoning and rationale.).

Regarding claim 13, Byrne teaches wherein the first sub-task is different from the second sub-task, and wherein the first sub-task and the second sub-task are interdependent sub-tasks of a collaborative task (See at least: Fig. 9; [0053] via “For example in a painting operation, a "helper" robot may be programmed to open a vehicle door at the right time and position so that a second robot may reach inside the vehicle to paint the body interior.  The helper robot may be programmed so that it waits until the second robot has finished painting the interior, signalled in this example by that the second robot stops painting, retracts from the vehicle interior, and begins a wait state.  When the helper robot obtains information that the second robot is waiting by means of that the reference value for that event shows a high flag for the second robot, it closes the vehicle door, retracts, and then begins a wait state of its own prior till the time when the next vehicle reaches the expected target position.”).
Regarding claim 14, Byrne teaches wherein:
Note: The recorded first and second actions can be interpreted as taught/trained actions.), 
but fails to disclose wherein the cell monitor is to record a second action of the first collaborative robot while the first robot controller is trained to perform a third sub-task. 
However, Oleynik teaches wherein the cell monitor is to record a second action of the first collaborative robot while the first robot controller is trained to perform a third sub-task (See at least: Figs. 7A-7B; [0418] via “…the video camera 66 placed somewhere in the robotic kitchen, such as on a railing, or on a robot, provides a way to capture, follow, or direct the movement of the kitchen tool as used by the chef 49, as illustrated in FIG. 7A.  The video camera 66 is positioned at an angle and some distance away from the robotic hand 72, and therefore provides a higher-level view of the robotic hand's 72 gripping of the object, and whether the robotic hand has gripped or 
relinquished/released the object.”; [0430] via “The goal is simply to verify that a successful manipulation/handling step or sequence has been successfully completed.  The handling/manipulation verification software module 272 carries out this check by using the knowledge of the recipe script database F2 and the 3D world configuration modeler 262 to verify the appropriate progress in the cooking step currently being commanded by the recipe script executor 256.  Once progress has been deemed Note: The next step is not proceeded to until the previous step has been deemed successful; this process can teach training; [0436] via “All data from the multi-modal sensors 66, dual-arm robotics system comprised of torso 74, arms 72, wrists 71 and multi-fingered hands 72, utensils, cookware and appliances, is wirelessly transmitted to a computer 16, where it is processed by an onboard processing unit 16 in order to compare and track the replication process of the recipe to as faithfully as possible follow the criteria and steps as defined in the previously created recipe script 19 and stored in media 18.” Note: Oleynik teaches various actions/tasks being recorded.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bryne in view of Oleynik to teach wherein the cell monitor is to record a second action of the first collaborative robot while the first robot controller is trained to perform a third sub-task so that the information from the training can be referenced later to perform the third sub-task. 
Regarding claim 15, Byrne teaches wherein the second action includes the first action, and the third sub-task includes the first sub-task (Refer at least to claim 11 for reasoning and rationale. Note: Byrne teaches multiple trained/taught actions that are later used for performing various tasks. Splitting up any task into smaller parts can teach these limitations.).
	 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne in view Oleynik and further in view of Benchikh.

Regarding claim 16, Byrne fails to teach a system further including:
a camera to capture and image of the robotic cell; and a computer vision processor to sense the interaction of the first collaborative robot with the second collaborative robot as a boundary violation by the second collaborative robot, wherein training the first robot controller is based at least in part on the boundary violation.
However, Benchikh teaches a system further including: a camera to capture and image of the robotic cell; and a computer vision processor to sense the interaction of a robot with an object as a boundary violation. wherein training the robot controller is based at least in part on the boundary violation (See at least: [0079] via “It allows avoiding any risk of collision between the robot 11 and the real part and/or the operator, since the latter uses a video feedback from the camera(s) 20.” Note: A collision denotes a boundary violation.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Byrne in in view of to teach a system further including: a camera to capture and image of the robotic cell; and a computer vision processor to sense the interaction of the first collaborative robot with the second collaborative robot as a boundary violation by the second collaborative robot, wherein training the first robot controller (i.e. controlling it to stop/pause when there is an issue with a second robot like a collision) is based at least in part on the boundary violation so that boundary violations 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666